FILED
                           NOT FOR PUBLICATION                              JAN 05 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLRB HANSON INDUSTRIES, LLC,                     No. 09-17380
DBA Industrial Printing; HOWARD
STERN, on behalf of themselves and all           D.C. No. 5:05-cv-03649-JW
others similarly situated,

       Plaintiffs - Appellees,                   MEMORANDUM *

  v.

WEISS & ASSOCIATES, PC,

       Objector - Appellant,

  v.

GOOGLE INC.,

       Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                    James Ware, Chief District Judge, Presiding

                    Argued and Submitted November 28, 2011
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: THOMAS and CLIFTON, Circuit Judges, and PRO, District Judge.**

      Weiss & Associates, P.C. appeals from the district court’s approval of a

class action settlement, approval of the notice to the class of the proposed

settlement, and award of attorney’s fees. We affirm.

      District courts “must direct notice [of a proposed settlement] in a reasonable

manner to all class members who would be bound by the proposal.” Fed. R. Civ.

P. 23(e)(1). Our cases require that a settlement notice “describe[] the aggregate

amount of the settlement fund and the plan for allocation,” Rodriguez v. West

Publ’g Corp., 563 F.3d 948, 962 (9th Cir. 2009), but do not require that such

notice allow class members to estimate their individual recovery. Id.; Torrisi v.

Tucson Elec. Power Co., 8 F.3d 1370, 1374 (9th Cir. 1993); Marshall v. Holiday

Magic, Inc., 550 F.2d 1173, 1177-78 (9th Cir. 1977). It is undisputed that the

notice in this case specified the aggregate amount of the settlement and described

the plan for allocation to the class. The notice met the requirements of Rule

23(e)(1).

      The district court did not clearly abuse its discretion in approving the

settlement. See Rodriguez, 563 F.3d at 963-64. Plaintiffs’ motion for approval



       **
            The Honorable Philip M. Pro, District Judge for the U.S. District
Court for Nevada, sitting by designation.

                                          2
identified and applied the factors articulated in Rodriguez and our other cases to

the settlement. Appellant’s objections did not substantively challenge Plaintiffs’

analysis. The objections focused principally on the class notice and did not

mention the fairness factors. Applying the abuse of discretion standard to the

record as a whole, we affirm the district court’s conclusion that the settlement met

the requirements of Rule 23(e)(2).

      The district court adequately described the analysis by which it reached its

conclusion approving the settlement in the context of this case. At the fairness

hearing, the court explained that its analysis of the proposed settlement and fees

award was informed by its deep involvement with the issues in the case and its

earlier summary judgment orders, which touched the relevant factors. See

Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 576 (9th Cir. 2004). More

might be required of the district court in a case where an objector convincingly

questions the settling plaintiffs’ analysis or the fairness of the settlement, but

Appellant did not do so here. The district court’s approval of the proposed

settlement met the requirements of Rule 23(e)(2).

      Finally, the district court did not abuse its discretion in the award of

attorneys’ fees. See Rodriguez, 563 F.3d at 967. The settlement gives every class

member the option to receive its share of the settlement proceeds in cash or cash-


                                            3
equivalent forgiveness of indebtedness already incurred. This is not a “coupon

settlement” and therefore does not trigger the Class Action Fairness Act of 2005’s

limitations on contingent fees awarded in connection with such settlements. See 28

U.S.C. § 1712(a). The district court’s attorney’s fees order was brief, but it

referred to Plaintiffs attorneys’ substantially uncontradicted evidence and

arguments that the requested fees are justified by their work on the case and in line

with previous awards in similar cases. The order’s findings of fact and conclusions

of law were sufficient under Rule 23(h)(3).

      AFFIRMED.




                                          4